MEMORANDUM**
Alan Dino Parenti appeals pro se the district court’s summary judgment for the Internal Revenue Service (“IRS”) in Parenti’s action pursuant to the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Diruzza v. County of Tehama, 323 F.3d 1147, 1152 (9th Cir.2003), we affirm.
The district court properly concluded that the IRS conducted an adequate search for documents responsive to Parenti’s FOIA requests, and produced all responsive documents to Parenti. See Zemansky v. U.S. Envtl. Prot. Agency, 767 F.2d 569, 571 (9th Cir.1985) (“In demonstrating the adequacy of the search, the agency may rely upon reasonably detailed, nonconclusory affidavits submitted in good faith.”) (citation omitted). Accordingly, Parenti’s FOIA request was moot and summary judgment was proper. See Carter v. Veterans Admin., 780 F.2d 1479, 1481 (9th Cir.1986) (affirming summary judgment because agency’s compliance with plaintiff’s FOIA request mooted action).
We do not consider the district court’s dismissal of the individual defendants because Parenti does not challenge that ruling on appeal. See DHL Corp. & Subsidiaries v. Commissioner, 285 F.3d 1210, 1224 n. 10 (9th Cir.2002).
Parenti’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.